DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,578,855 in view of Kennedy, US 20130172673. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of this application are broader in scope than the claims of the patent, and the instant claims recite only subject matter found in the claims of the patent, or obvious variants thereof.  For example, claim 1 of the patent recites all subject matter found in instant claim 1 except that the light shielding member extends from the insertion tip surface to the imaging surface.  However, as described below, Kennedy discloses this.  It would have been obvious to modify the claim of the patent to include these teachings, the rationale being to provide improved light shielding.  All other claims of this application find corresponding subject matter in, or are only obvious variants of, the claims of the patent.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,996,456. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of this application are broader in scope than the claims of the patent, and the instant claims recite only subject matter found in the claims of the patent, or obvious variants thereof.  For example, claim 1 of the patent recites all subject matter found in instant claim 1.  All other claims of this application find corresponding subject matter in, or are only obvious variants of, the claims of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 12 recites “optical fibers are arranged along at least one side of a lens side surface of the lens.”  The scope of the phrase “one side of a lens side surface of the lens” is not clear.
Claim 13 recite “optical fibers are arranged along at least one side of a lens side of the lens.”  The scope of “one side of a lens side of the lens” is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 20130172679, in view of Osada, US 20150238069.

As to claim 1 Kennedy discloses an endoscope comprising: 
a lens that has a quadrangular outer shape in a direction perpendicular to a direction along a center axis of the lens ([0098] – lens stack has a square cross section); 
an imaging element that has a quadrangular outer shape in the direction perpendicular to the direction along the center axis of the lens ([0091] – CMOS sensor is square); 
an element cover glass configured to cover an imaging surface of the imaging element ([0061] – CMOS sensor includes cover glass 117); 
a lighting member that is disposed outside at least one side of the lens and extends in the direction along the center axis of the lens (Fig. 2A: illumination fibers 106; Fig. 16: 1602 and [0096]); and 
a light-shielding member that is disposed between the lens and the lighting member ([0064] – camera train holder and lens holder together form a light shielding member), 
wherein the light-shielding member extends in the direction along the center axis of the lens from an insertion tip surface in a tip portion of the endoscope to the imaging surface of the imaging element (Fig. 4 – lens holder 120 and camera train holder 114 (which together form the light shielding member) extend from insertion tip to the surface of CMOS sensor 116.  It is noted that the embodiment shown in Fig. 4 shows a circular lens, but that [0098]+ describes an embodiment in which the lens has a quadrangular outer shape).
Kennedy fails to disclose that the lens is attached to the element cover glass via an adhesive resin.
However, in an analogous art, Osada discloses an endoscope with lens attached to an element cover glass via an adhesive resin (Fig. 3 and [0039]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kennedy with the teachings of Osada, the rationale being to permanently secure the elements of the endoscope while reducing cost (see Osada [0007]-[0011]).

As to claim 2 Kennedy discloses that the light-shielding member coaxially accommodates the lens (Fig. 4 and 17), wherein an outer peripheral surface of the light-shielding member includes a notch that extends in the direction along the center axis of the lens, and wherein the lighting member is disposed within the notch ([0077]-[0078], Fig. 7: groove 114b in camera train holder 114 is a notch for illumination members).

As to claim 3 Kennedy discloses that the light-shielding member coaxially accommodates the lens (Fig. 4 and 17), wherein a through-hole is provided between an outer peripheral surface of the light- shielding member and one side of the lens and extends in the direction along the center axis of the lens, and wherein the lighting member is disposed within the through-hole (Fig. 4, Fig. 16, Fig. 17 – through holes for illumination are provided as claimed).

As to claim 4 Kenned discloses that the light-shielding member is configured to cover an outside surface of the lighting member (Fig. 4).  Kennedy fails to disclose that the light-shielding member is comprised of resin.  However, official notice is taken that this material was well known in this art before the effective filing date of the claimed invention.  Therefore it would have been obvious to modify Kennedy to manufacture the camera train holder / lens holder out of resin, the rationale being to utilize a cost-effective and durable material.

As to claim 5 Kennedy discloses that the light-shielding member is a pipe into which the lighting member is inserted (Fig. 17: channels 1702 are tubes into which illumination fibers 106 are inserted.  These channels are formed in part by camera train holder 114, i.e. the light-shielding member).

As to claim 6 Kennedy discloses a sheath that surrounds the light-shielding member, wherein the lighting member is disposed between the sheath and the light-shielding member (Fig. 4 shows sheath 104 and lights 106 between sheath and light shield).

As to claim 7 Kennedy discloses that the element cover glass, the lens and the imaging element are disposed within the light-shielding member (Fig. 4 – all claimed elements are within camera train 114 and lens holder 120).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy and Osada, described above, and further in view of Ouyang, US 20120289858.

As to claim 8 the system of Kennedy and Osada, described above, discloses a camera module comprising: 
a lens that has a quadrangular outer shape in a direction perpendicular to a direction along a center axis of the lens  ([0098] – lens stack has a square cross section); 
an imaging element that has a quadrangular outer shape in the direction perpendicular to the direction along the center axis of the lens ([0091] – CMOS sensor is square); 
an element cover glass configured to cover an imaging surface of the imaging element ([0061] – CMOS sensor includes cover glass 117); 
a lighting member that is disposed outside at least one side of the lens and extends in the direction along the center axis of the lens (Fig. 2A: illumination fibers 106; Fig. 16: 1602 and [0096]); and 
a light-shielding member that is disposed between the lens and the lighting member ([0064] – camera train holder and lens holder together form a light shielding member), 
wherein the light-shielding member extends in the direction along the center axis of the lens from the insertion tip surface that is disposed at the end of the light-shielding member to the imaging surface of the imaging element (Fig. 4 – lens holder 120 and camera train holder 114 (which together form the light shielding member) extend from insertion tip to the surface of CMOS sensor 116.  It is noted that the embodiment shown in Fig. 4 shows a circular lens, but that [0098]+ describes an embodiment in which the lens has a quadrangular outer shape), and 
wherein the lens is attached to the element cover glass via an adhesive resin (Osada Fig. 3; [0039]).
The system of Kennedy and Osada fails to disclose an objective cover glass having a surface that is disposed at an end of the light-shielding member, and that the light-shielding member extends to the objective cover glass.
However, in an analogous art, Ouyang discloses an objective cover glass having a surface that is disposed at an end of a light shielding member that extends to the objective cover glass ([0135], Fig. 25).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kennedy and Osada with the teachings of Ouyang, the rationale being to protect the endoscope.

As to claim 9 see rejection of claim 6.
As to claim 10 Ouyang discloses that the objective cover glass, the element cover glass, the lens and the imaging element are disposed within the light-shielding member (Fig. 25 and Fig. 29).

As to claim 11 see rejection of claim 2.
 
As to claim 12 Kennedy discloses that the lighting member is composed by a plurality of optical fibers, and wherein the plurality of optical fibers are arranged along at least one side of a lens side surface of the lens ([0057]).

As to claim 13 Kennedy discloses that the lighting member is composed by a plurality of optical fibers, and wherein the plurality of optical fibers are arranged along at least one side of a lens side of the lens ([0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423